Dismissed and Memorandum Opinion filed May 26, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00362-CR
____________
 
MARVIN TRAMAINE JOBE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 212th District Court

Galveston County, Texas
Trial Court Cause No. 09CR3260
 

 
MEMORANDUM
 OPINION
Appellant entered a guilty plea to aggravated kidnapping.  In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on February 1, 2011, to confinement for 30 years in
the Institutional Division of the Texas Department of Criminal Justice. 
Appellant’s appointed attorney filed a notice of appeal in which he contends
that appellant has the right to appeal matters raised in a motion for new trial. 
Rule 25.2(a)(2)(A) permits a defendant to appeal matters raised by written
motion filed and ruled on before trial.  The rule does not permit appeal of
matters raised in a motion for new trial filed after sentencing.  Tex. R. App.
P. 25.2(a)(2)(A).  We dismiss the appeal. 
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court’s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The record supports the
trial court’s certification.  See Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005).  
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices
Frost, Jamison, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b)